Exhibit 10.5


AGREEMENT OF SUBORDINATION
Agreement of Subordination dated as of August 28, 2017 (this “Agreement”) by and
among Goldline Acquisition Corp., a Delaware corporation (hereinafter called the
“Debtor”), each of the undersigned creditors under the caption “SUBORDINATE
CREDITORS” (together with their respective heirs, and permitted successors and
assigns in such capacity, each, a “Subordinate Creditor” and collectively, the
“Subordinate Creditors”), and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
administrative agent (together with its successors and assigns in such capacity,
the “Agent”) on behalf of and for the ratable benefit of itself in such
capacity, and the other Secured Parties (as defined in the Credit Agreement, as
defined below). The Agent and the other Secured Parties are collectively
referred to as the “Senior Creditors.”
WITNESSETH:
WHEREAS, A-Mark Precious Metals, Inc., a Delaware corporation (the “Parent”) has
entered into an Uncommitted Credit Agreement dated as of March 31, 2016 (as
amended, modified or supplemented from time to time, the “Credit Agreement”)
with the financial institutions named therein or from time to time party thereto
(collectively, the “Lenders”) and Coöperatieve Rabobank U.A., New York Branch as
Administrative Agent for the Lenders; capitalized terms used herein are being
used as defined in the Credit Agreement, unless otherwise defined herein;
WHEREAS, the Debtor is a wholly-owned Subsidiary of the Parent and under the
terms of the Credit Agreement the Parent has agreed to restrict the ability of
its Subsidiaries (including, without limitation, the Debtor) to incur
Indebtedness;
WHEREAS, the Debtor has outstanding on the date hereof obligations, liabilities
and indebtedness to the Subordinate Creditors evidenced by one or more
promissory notes dated as of the date hereof pursuant to a credit agreement
dated as of the date hereof (the “Subordinate Credit Agreement”) and agreements
executed in connection therewith (as each may be amended, supplemented and
otherwise modified from time to time, collectively with the Subordinate Credit
Agreement (but excluding this Agreement) referred to herein as the “Subordinated
Loan Documents”) (such obligations, liabilities and indebtedness and all
interest heretofore or hereafter accrued thereon, and all other claims which the
Subordinate Creditors now have or may hereafter have or acquire against the
Debtor pursuant to the Subordinated Loan Documents are hereafter collectively
called the “Subordinate Debt”); and
WHEREAS, the execution and delivery of this Agreement is required under the
Credit Agreement to permit the incurrence by the Debtor of the Subordinate Debt.
NOW, THEREFORE, in order to induce the Agent and the Lenders to continue to
consider requests for Credit Extensions under and pursuant to the Credit
Agreement, the Debtor and each Subordinate Creditor hereby agree with the Agent
for the benefit of the Senior Creditors as follows:
1.(a)    No Subordinate Debt shall be paid or purchased by or on behalf of the
Debtor or any Subsidiary thereof, and no payment on account thereof shall be
received, accepted or retained





--------------------------------------------------------------------------------




by any Subordinate Creditor; nor shall any Subordinate Creditor assign or grant
a security interest in or otherwise transfer the Subordinate Debt to any Person
(other than the Agent) or permit any Person (other than (x) for the avoidance of
doubt, the Subordinated Creditors in respect of the filing of UCC financing
statements naming the Debtor as the debtor therein and (y) the Agent) to file
any UCC financing statement relating thereto; nor shall any Subordinate Creditor
exercise any right or remedy to enforce or collect any Subordinate Debt, in each
case unless and until (i) the Parent has paid and satisfied in full all of the
Obligations (including, without limitation, any interest, fees and other amounts
accruing after the commencement of a bankruptcy case, whether or not a claim
therefor could be made by any Senior Creditor in such bankruptcy case) (such
Obligations being hereinafter collectively called the “Senior Liabilities”) and
(ii) all Revolving Line Portions shall have terminated and the Lenders have no
further obligations to consider making Credit Extensions (the preceding clauses
(i) and (ii) collectively referred to herein as the “Satisfaction of Senior
Liabilities”), provided, however, that notwithstanding anything to the contrary
contained herein, the Debtor will be permitted to pay, and the Subordinate
Creditors will be permitted to receive and retain (x) regularly scheduled
payments of interest on the Subordinate Debt (but not any prepayment or advance
payment on account of such interest) and (y) payment of the principal balance of
the Subordinate Debt on the scheduled maturity date thereof (but not any
prepayment or advance payment on account of such principal), in each case (under
clauses (x) and (y) above), so long as prior to making such payment, and after
giving effect to such payment, no Default or Event of Default under the Credit
Agreement shall have occurred and be continuing and the Parent shall be in pro
forma compliance with Section 7 of the Credit Agreement, provided, further, that
if the Debtor shall default on payment of the principal amount of the
Subordinate Debt on the scheduled maturity date thereof, so long as no Default
or Event of Default shall have occurred and be continuing, the Subordinate
Creditors shall be permitted to enforce their rights and remedies to enforce or
collect the Subordinate Debt, subject to the terms and provisions of this
Agreement.
Any payment of interest or principal on the Subordinate Debt made as permitted
by this Section 1 is hereinafter called a “Permitted Payment”.


(b)    This Agreement shall be applicable before and after the filing of any
proceeding by or against the Debtor of the type described in Section 8.1(h) or
8.1(i) of the Credit Agreement, and the parties agree to effect the allocative
purposes of this Agreement if such proceeding occurs. All references in this
Agreement to the Debtor shall be deemed to apply to the Debtor as a
debtor-in-possession and to a trustee for the Debtor in any such proceeding
(c)    Until the Satisfaction of Senior Liabilities has occurred, none of the
Subordinate Creditors shall (1) challenge, dispute, object to or contest the
validity, enforceability, perfection or priority of the Senior Liabilities or
the Agent’s first priority perfected Lien in any Collateral, or (2) challenge,
dispute, object to, contest, seek to delay or interfere with any other right or
remedy by any Senior Creditor (including, without limitation, any collection,
sale or foreclosure of any Collateral).
(d)    Until the Satisfaction of Senior Liabilities has occurred, no Subordinate
Creditor shall institute or join in the institution of any involuntary case or
proceeding against the


- 2 -



--------------------------------------------------------------------------------




Debtor or any Subsidiary thereof under the Bankruptcy Code or any other
bankruptcy, insolvency, reorganization or similar law of any jurisdiction.
(e)    Until the Satisfaction of Senior Liabilities has occurred, no Subordinate
Creditor shall (i) forgive, cancel or discharge, or permit to be converted into
any evidence of equity or ownership, any of the Subordinate Debt; (ii)
subordinate all or part of the Subordinate Debt to any indebtedness other than
the Senior Liabilities; (iii) amend any document evidencing the Subordinate Debt
(x) to change the scheduled maturity date of any portion of the Subordinate Debt
to an earlier date, (y) without the prior written consent of the Agent (which
consent shall not be unreasonably withheld, conditioned or delayed), in a manner
which materially and adversely affects the Senior Creditors or (z) otherwise in
a manner inconsistent with this Agreement; or (iv) object to the forbearance by
the Senior Creditors from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the
Collateral.
(f)    The Senior Creditors may at all times, in their sole discretion, exercise
any and all powers and rights, including, without limitation, the right to
foreclose or otherwise realize upon any Collateral subject to its security
interest, in such order and in such manner as they shall determine in their sole
business judgment, all without the necessity of obtaining any consent or
approval of any other party.
2.    Each of the Debtor and each Subordinate Creditor as to itself (and not the
other Subordinate Creditors) severally warrants and represents to the Senior
Creditors that such Subordinate Creditor has not made any prior transfer or
assignment of the Subordinate Debt or any interest therein; and that such
Subordinate Creditor has not assigned or granted a security interest in the
Subordinate Debt nor permitted any other Person to file any financing statement
in relation thereto (other than, for the avoidance of doubt, the filing of UCC
financing statements by the Subordinate Creditors naming the Debtor as the
debtor therein). Each Subordinate Creditor waives any and all notice of the
acceptance of this agreement or the creation, renewal, extension or accrual,
present or future, of any of the Senior Liabilities, or of the reliance of the
Senior Creditors on this Agreement. Each Subordinate Creditor consents that,
without notice to or further consent by any Subordinate Creditor, the liability
of the Parent or of any other party for or upon the Senior Liabilities may from
time to time, in whole or in part, be renewed, extended, modified, accelerated,
compounded or released by the Senior Creditors, as they may deem advisable, that
any collateral and/or security interest for the Senior Liabilities (or any of
them), may from time to time, in whole or in part, be exchanged, sold or
surrendered by the Senior Creditors, as they may deem advisable, and that any
deposit, balance or balances to the credit of the Parent may, from time to time,
in whole or in part, be surrendered or released by the Senior Creditors, as they
may deem advisable, all without impairing or in any way affecting the
subordination contained in this Agreement.
3.    Each Subordinate Creditor hereby transfers and assigns to the Agent for
the ratable benefit of the Senior Creditors and grants to the Agent for the
ratable benefit of the Senior Creditors a present and continuing security
interest in all of the Subordinate Debt. Such security interest shall secure all
of the Subordinate Creditors’ obligations hereunder. Each Subordinate Creditor
and Debtor hereby agree that after the occurrence and during the continuance of
any “Event of Default” under Section 6.01(e) of the Subordinate Credit
Agreement, the Agent shall have full right, in its


- 3 -



--------------------------------------------------------------------------------




own name or in the name of the Subordinate Creditors, to collect and enforce the
Subordinate Debt by legal actions, to file proof of claim in bankruptcy,
reorganization, arrangement or other liquidation proceedings, and to vote in any
such proceeding. The Agent and each of its officers and employees are hereby
irrevocably constituted attorneys in fact for the Subordinate Creditors for the
purpose of such enforcement, and in connection with such enforcement, for the
purpose of endorsing, in the name of the Subordinate Creditors, any instrument
for the payment of money relating to the Subordinate Debt. Each Subordinate
Creditor will receive as trustee for the Agent, and pay to the Agent forthwith
upon receipt thereof, any amounts which such Subordinate Creditor may receive
from the Debtor on account of the Subordinate Debt (other than Permitted
Payments) prior to the Satisfaction of Senior Liabilities.
4.    Each of the Subordinate Creditors and the Debtor represents and agrees
that each of the Subordinated Loan Documents does and shall contain on its face
the following legend:
“THIS INSTRUMENT AND ALL THE OBLIGATIONS, RIGHTS, TERMS AND PROVISIONS
HEREUNDER, ARE SUBORDINATED PURSUANT TO, AND SUBJECT IN ALL RESPECTS TO, THE
TERMS AND PROVISIONS OF THE AGREEMENT OF SUBORDINATION DATED AS OF AUGUST 28,
2017 AMONG GOLDLINE ACQUISITION CORP., EACH SUBORDINATE CREDITOR PARTY THERETO
AND COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS AGENT, AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.”
5.    The terms “Debtor” and “Subordinate Creditors” as used throughout this
Agreement shall include the individual, company, association, partnership,
limited liability company or corporation named herein as the Debtor and any
Subordinate Creditor, respectively, and (a) any Person which is a successor,
individual or individuals, company, association, partnership, limited liability
company or corporation to which all or substantially all of the business or
assets of the Debtor or any Subordinate Creditor, as the case may be, shall have
been transferred, (b) in the case of the Debtor or any Subordinate Creditor
which is a partnership or limited liability company, any new partnership or
limited liability company which shall have been created by reason of the
admission of any new partner or partners, member or members therein or the
dissolution of any existing partnership or limited liability company by the
death, resignation or other withdrawal of any partner or member, and (c) in the
case of a corporate or limited liability company Debtor or Subordinate Creditor,
any other entity, corporation or limited liability company into, with, or by
which the Debtor or any Subordinate Creditor, as the case may be, shall have
been merged, consolidated, reorganized, purchased or absorbed.
6.    The Debtor agrees to render to the Agent upon demand, from time to time,
statements of the Subordinate Debt and will give the Agent access to its books
for the purpose of examining the state of the accounts of the Subordinate
Creditors with the Debtor.
7.    This Agreement shall be binding on the Debtor and the Subordinate
Creditors and their heirs, personal representatives, executors, trustees,
successors and assigns and shall inure to the benefit of the Senior Creditors
and their respective successors and assigns. Neither the Debtor nor any
Subordinate Creditor shall assign any of its rights or obligations under this
Agreement,


- 4 -



--------------------------------------------------------------------------------




without the prior written consent of the Agent, and any purported assignment
without such consent shall be void and of no force or effect.
8.    The Agent is hereby authorized to execute and file with or without the
signature of any Subordinate Creditor financing statements covering all or any
part of the Subordinate Debt and property which are assigned to the Agent under
Section 3 of this Agreement on behalf of and at the expense of the Debtor.
9.    This Agreement is a continuing agreement and shall remain in full force
and effect until the earlier of: (i) the indefeasible repayment in full of the
Subordinate Debt by the Permitted Payments, or (ii) Satisfaction of Senior
Liabilities.
10.    The Secured Creditors may enforce any remedy with respect to this
Agreement or any security therefor whether or not the Secured Creditors shall
have first pursued their remedies in respect of the Senior Liabilities. Each
Subordinate Creditor hereby waives all presentment for payment, protest and
notice of non-payment and protest of negotiable instruments to which such
Subordinate Creditor may be a party. The Debtor hereby agrees to pay the Agent,
on demand, all expenses of any kind, including reasonable and documented counsel
fees, which the Agent may incur in enforcing any of its rights hereunder;
provided, however, such expenses of the Agent incurred in connection with an
enforcement action as between or among the Senior Creditors and any Subordinate
Creditor shall be paid by such Subordinate Creditor to the extent that such
Subordinate Creditor shall have been determined by a final non-appealable
judgment of a court of competent jurisdiction to have breached its obligations
hereunder.
11.    EACH OF THE SUBORDINATE CREDITORS AND THE DEBTOR WAIVES THE RIGHT TO
INTERPOSE ANY COUNTERCLAIM OR OFFSET AGAINST THE AGENT OR THE OTHER SENIOR
CREDITORS OF ANY NATURE AND DESCRIPTION IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THE SUBORDINATE DEBT OR THIS AGREEMENT.
12.    Prior to the Satisfaction of the Senior Liabilities, in the event that
the Debtor makes an assignment for the benefit of creditors, or any proceedings
are commenced by or against the Debtor under any bankruptcy, reorganization,
readjustment of debt, arrangement, dissolution, receivership, liquidation or
insolvency law or statute now or hereafter in effect, then and in any such event
and at any time thereafter, each Subordinate Creditor shall, upon the written
request of the Agent, prove, enforce, and endeavor to obtain payment of all
Subordinate Debt at the time existing, and will turn over to the Agent in
precisely the form received any payment or distribution of any kind or character
which shall be payable upon or with respect to any such Subordinate Debt for
application to the payment of any Senior Liabilities at the time existing. In
the event that any Subordinate Creditor shall fail to take the action requested
by the Senior Creditors, the Senior Creditors may, as attorney in fact for such
Subordinate Creditor, take such action on behalf of such Subordinate Creditor,
but for the use and benefit of the Senior Creditors, and each Subordinate
Creditor hereby appoints the Senior Creditors as attorney in fact for such
Subordinate Creditor to demand, sue for, collect and receive every such payment
and distribution and give acquittance therefor and to file claims and to take
such other proceedings in the Senior Creditors’ own names or in the name of such
Subordinate Creditor or otherwise and to vote, give consent and take any


- 5 -



--------------------------------------------------------------------------------




other steps with regard thereto, all as the Senior Creditors may deem necessary
or advisable for the enforcement of this Agreement; and each Subordinate
Creditor will execute and deliver to the Agent such other and further powers of
attorney, assignments or other instruments as may be requested by the Senior
Creditors in order to enable the Senior Creditors to enforce any and all claims
upon or with respect to the Subordinate Debt at the time existing and to collect
and receive any and all payments or distributions which may be payable or
deliverable at any time upon or with respect to such Subordinate Debt. Without
limiting the foregoing, in the event that the Debtor makes an assignment for the
benefit of creditors, or any proceedings are commenced by or against the Debtor
under any bankruptcy, reorganization, readjustment of debt, arrangement,
dissolution, receivership, liquidation or insolvency law or statute now or
hereafter in effect, any payment or distribution of assets of the Debtor of any
kind or character, whether in cash, property or securities, by set‑off or
otherwise, to which any Subordinate Creditor would be entitled in respect of the
Subordinate Debt but for the provisions of this Agreement, including any such
payment or distribution that may be payable or deliverable by reason of the
payment of any indebtedness subordinated to the Subordinate Debt, shall be paid
by the liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Senior Creditors (and each Subordinated Creditor
hereby authorizes each such payor to pay over to the Agent, upon demand by the
Senior Creditors, all such payments or distributions without the necessity of
any inquiry as to the status or balance of the Senior Liabilities, and without
further notice to or consent of any Subordinate Creditor) (and in furtherance of
the foregoing, in the event the Debtor is subject to any bankruptcy,
reorganization, readjustment of debt, arrangement, dissolution, receivership,
liquidation, insolvency or similar proceeding, with the result that the Debtor
is excused from the obligation to pay all or part of the interest, fees,
expenses or other amounts otherwise payable in respect of the Senior Liabilities
during the period subsequent to the commencement of such proceeding, each
Subordinate Creditor agrees that all or such part of such interest, fees,
expenses or other amounts, as the case may be, shall be payable out of, and to
that extent diminish and be at the expense of, reorganization dividends or
distributions in respect of the Subordinate Debt).
13.    This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to principles of conflicts of laws.
Each of the Debtor and the Subordinate Creditors hereby agrees that any legal
action or proceeding against the Debtor and/or the Subordinate Creditors with
respect to this Agreement may be brought in the courts of the State of New York
in The City of New York or of the United States of America for the Southern
District of New York and appellate courts from any thereof, and, by execution
and delivery hereof, each of the Debtor and the Subordinate Creditors accepts
and consents to, for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts and agrees that such
jurisdiction shall be exclusive, unless waived by the Agent in writing, with
respect to any action or proceeding brought by it against the Agent or any
Lender and any questions relating to usury. Each of the Debtor and the
Subordinate Creditors agrees that Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to this Agreement and, to
the maximum extent permitted by law, waive any right to stay or to dismiss any
action or proceeding brought before said courts on the basis of forum non
conveniens. Nothing herein shall limit the right of the Agent to bring
proceedings against either the Debtor or the Subordinate Creditors in any other
jurisdiction. Each of the Debtor and the Subordinate Creditors irrevocably
consents to


- 6 -



--------------------------------------------------------------------------------




the service of process in any such legal action or proceeding by personal
delivery or by the mailing thereof by the Agent by registered or certified mail,
return receipt requested, postage prepaid, to its addresses specified in the
records of the Agent, such service of process by mail to be deemed effective on
the fifth day following such mailing. Each of the Debtor and the Subordinate
Creditors agrees that a final judgment in any such legal action or proceeding
shall be conclusive and may be enforced in any manner provided by law.
14.    AFTER REVIEWING THIS PROVISION SPECIFICALLY WITH ITS RESPECTIVE COUNSEL,
EACH OF THE DEBTOR, THE SUBORDINATE CREDITORS AND THE AGENT HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS THE DEBTOR, THE
SUBORDINATE CREDITORS OR THE AGENT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE DEBTOR, ANY SUBORDINATE CREDITOR OR ANY
SENIOR CREDITOR WITH RESPECT TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDERS TO EXTEND CREDIT TO THE DEBTOR.
15.    This Agreement contains the entire agreement between the parties relating
to the subject matter hereof, who have made no representations, warranties or
promises, express or implied, relating to the subject matter hereof other than
those contained herein. No change, modification, waiver or discharge of any of
the obligations of the Debtor or of the Subordinate Creditors hereunder shall be
effective unless in writing, signed by the Debtor, the Subordinate Creditors and
the Agent.
16.    All payments made by the Subordinate Creditors hereunder shall be made to
the Senior Creditors free and clear of, and without deduction or withholding
for, any and all present and future taxes, levies, duties or withholdings of any
kind which may be owing by the Subordinate Creditors with respect to such
payments or, if any deduction or withholding for any such taxes, levies, duties
or withholdings from any amount payable hereunder shall be legally required,
such amount shall be increased as may be necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional amounts payable under this paragraph), the Senior
Creditors shall receive an amount equal to the amount which would have been
received had no such deductions or withholdings been required. Without prejudice
to the survival of any other agreement of the Subordinate Creditors hereunder,
the agreements and obligations of the Subordinate Creditors contained in this
Section shall survive the Satisfaction of Senior Liabilities.
17.    Each Subordinate Creditor as to itself and not any other Subordinate
Creditor hereby represents, warrants and acknowledges as follows: (a) such
Subordinate Creditor is an individual with a residence as reflected on its
signature page hereto; (b) such Subordinate Creditor has the capacity to
execute, deliver and perform this Agreement, and such execution, delivery and
performance do not contravene any law or regulation or contractual restriction
binding on or affecting such Subordinate Creditor, and do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of such Subordinate Creditor’s
properties; (c) any authorization or approval or other action by, or notice to
or filing with, any


- 7 -



--------------------------------------------------------------------------------




Governmental Authority or regulatory body required for the due execution,
delivery or performance by such Subordinate Creditor of this Agreement has been
duly obtained or made and is in full force and effect, and copies of such
authorizations, approvals, notices and filings have been furnished to the Agent;
(d) this Agreement has been duly executed and delivered by such Subordinate
Creditor and is the legal, valid and binding obligation of such Subordinate
Creditor enforceable against such Subordinate Creditor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); (e) such Subordinate
Creditor is not subject to any Law which limits such Subordinate Creditor’s
ability to execute, deliver and perform such Subordinate Creditor’s obligations
under this Agreement; (f) there are no conditions precedent to the effectiveness
of this Agreement as to such Subordinate Creditor that have not been satisfied
or waived; (g) there is no pending or, to the best knowledge of such Subordinate
Creditor, threatened action or proceeding affecting such Subordinate Creditor
before any court, arbitrator or governmental agency, which purports to affect
the legality, validity or enforceability of this Agreement; (h) such Subordinate
Creditor has made an independent investigation of the Debtor and of the
financial condition of the Debtor; and (i) none of the Senior Creditors have
made any representations or warranties as to the income, expense, operation,
finances or any other matter or thing affecting the Debtor nor has any Senior
Creditor made any representations or warranties as to the amount or nature of
the Senior Liabilities of the Debtor, nor has any Senior Creditor or any
officer, agent or employee of any Senior Creditor or any representative thereof,
made any other oral representations, agreements or commitments of any kind or
nature, and such Subordinate Creditor hereby expressly acknowledges that no such
representations or warranties have been made and such Subordinate Creditor
expressly disclaims reliance on any such representations or warranties.
18.    NO CLAIM MAY BE MADE BY THE SUBORDINATE CREDITORS AGAINST ANY SENIOR
CREDITOR OR THE AFFILIATES, DIRECTORS, PARTNERS, OFFICERS, EMPLOYEES, ATTORNEYS
OR AGENTS OF THE SENIOR CREDITORS FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR, TO THE FULLEST EXTENT PERMITTED BY LAW, FOR ANY PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT,
STATUTORY LIABILITY, OR ANY OTHER GROUND) BASED ON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH SUBORDINATE
CREDITOR HEREBY WAIVES, RELEASES AND AGREES NEVER TO SUE UPON ANY CLAIM FOR ANY
SUCH DAMAGES, WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER ARISES AND WHETHER OR
NOT IT IS NOW KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
19.    All amounts payable to the Senior Creditors hereunder or otherwise
recovered by the Agent hereunder shall be applied in accordance with Section 8.2
of the Credit Agreement to the same extent as if such amounts payable hereunder
were proceeds of Collateral.
20.    The Agent hereby notifies each of the Subordinate Creditors that pursuant
to the requirements of the USA Patriot Act, the Agent is required to obtain,
verify and record information


- 8 -



--------------------------------------------------------------------------------




that identifies such Subordinate Creditor, which information includes the name
and address of such Subordinate Creditor and other information that will allow
the Agent to identify such Subordinate Creditor in accordance with the Patriot
Act. “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (as amended).
21.    The provisions of this Agreement are solely for the purpose of defining
the relative rights of the Senior Creditors, on the one hand, and the
Subordinate Creditors, on the other, against the Debtor and its assets, and
nothing herein is intended to or shall impair or limit, as between the Debtor
and the Subordinate Creditors, the obligations of the Debtor, which are absolute
and unconditional, to pay to the Subordinate Creditors under the Subordinate
Debt.
22.    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile or
email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.










- 9 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this instrument has been duly executed by the undersigned as
of the day and year first above written.


GOLDLINE ACQUISITION CORP., as the Debtor


By:     /s/ Gregory N. Roberts    
Name:     Gregory N. Roberts
Title:    Executive Chairman






[Signature Page to Parent Subordination Agreement]

--------------------------------------------------------------------------------








COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent


By:     /s/ Paul Moisselin    
Name:    Paul Moisselin
Title:    Vice President
By:     /s/ Jan Hendrik de Graaff    
Name:    Jan Hendrik de Graaff
Title:    Managing Director




[Signature Page to Parent Subordination Agreement]